The statute authorized the suit to be brought against the ward "by his guardian," that is, by process served on his guardian. Gen. St., c. 165, s. 4. If the writ should have commanded the sheriff *Page 229 
to summon the ward by serving the writ on the guardian, the departure from that form is not a defect of substance, and is not a ground of demurrer. Berry v. Osborn, 28 N.H. 279, 289. The proposed amendment, making both guardian and ward parties, was unnecessary and irregular, and should not have been allowed. The statutory requirement of notice by service of process was substantially complied with. Summoning the guardian "in her said capacity," was equivalent to summoning the ward by a summons served on the guardian.
Case discharged.
STANLEY, J., did not sit.